139 S.W.3d 199 (2004)
Alfred KING, Appellant,
v.
TREASURER OF MISSOURI as Custodian of the Second Injury Fund, Respondent.
No. ED 83582.
Missouri Court of Appeals, Eastern District, Division Four.
July 13, 2004.
Stephen G. Kaludis, St. Louis, MO, for appellant.
Lee Bonine Schaefer, Assistant Attorney General, St. Louis, MO, for respondent.
Before BOOKER T. SHAW, P.J., LAWRENCE G. CRAHAN, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Alfred King (Claimant) filed a Petition for Judgment in the Circuit Court of St. Louis County pursuant to Section 287.500 RSMo 2000 requesting the Circuit Court to enter judgment against the Second Injury Fund (the SIF) in accordance with a final award of the Labor and Industrial Relations Commission (Commission) as modified by Claimant. The Circuit Court entered judgment as Claimant requested, resulting in a modification of the final award. The SIF filed a motion to set the judgment aside and the Circuit Court granted the SIF's motion. Thereafter, the SIF orally moved for Judgment on the Pleadings. The Circuit Court granted the SIF's motion and entered judgment in accordance with the Commission's final award.
We have reviewed the briefs of the parties and the record on appeal. Because the Circuit Court's initial judgment was not in accordance with the Commission's final award, the court did not abuse its discretion in setting it aside. In addition, the court properly granted the SIF's motion for Judgment on the Pleadings and entered judgment in accordance with the Commission's final award. An extended opinion restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 84.16(b).